DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 – 2, 12, 14 – 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee et al. (U.S. Pub. 2010/0162109).
Regarding claim 1, Chatterjee teaches: an input device (FIG. 7; paragraph [0103]; touch screen 70), comprising:
a touch display configured to recognize an input of a user (FIGS. 7, 17; paragraphs [0103], [0133]; touch screen 70 is a touch display device due to the inclusion of display 79.  Touch screen 70 receives a user’s input in step s171); and
a controller configured to recognize at least any one of touch coordinate and/or gesture pattern information from the input of the user and deform a shape of the touch display depending on the at least any one of the touch coordinates and the gesture pattern information to form a deformable manipulation part having a different user setting function (FIGS. 7, 11, 17, 53; paragraphs [0092], [0103], [0125], [0133] – [0135], [0198]; touch screen 70 includes panel processor 531 and host processor 537 which execute all disclosed functions.  In step 171, a user applies a touch input to touch 
Regarding claim 14, this claim is a method recitation of the functional requirements set forth above with regard to claim 1.  Since there are no additional features required in this claim, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action.
Regarding claims 2 and 15, Chatterjee teaches: wherein the controller controls a vertical movement of a deformable member located inside or outside the touch display to form the deformable manipulation part (FIGS. 7, 11; paragraphs [0103], [0125], [0135]; as set forth above, nodes 118-a are controlled to change shape/deform via a movable piston that alters the vertical height of the portion of touch screen 70 that changes shape in response to a user input, as illustrated in FIG. 7).
Regarding claims 12 and 22, Chatterjee teaches: wherein the controller implements a graphic user interface (GUI) according to a form of the deformable manipulation part on the touch display (FIG. 7; paragraph [0103]; when the topography of the touch screen 70 is changed, the display 79 can display virtual buttons 73 and 74 as well as utilize shape changeable nodes 72 to deform the surface of the touch screen 70).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 – 5, 9 – 11, 16 – 17, and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, as applied to claims 1 and 14 above, in view of Smith (U.S. Pub. 2015/0317055).
Regarding claims 3 and 16, Chatterjee fails to explicitly disclose: wherein the controller recognizes the gesture pattern information as first gesture pattern information, when there is a touch user input, the touch coordinates of which are discrete, and when the number of the touches in the touch user input corresponds to a set number.
However, Chatterjee discloses a touch input may result in different user interfaces being displayed in a 3-dimensional manner and that a particular user input to 
Additionally, Smith discloses that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: wherein the controller recognizes the gesture pattern information as first gesture pattern information, when there is a touch user input, the touch coordinates of which are discrete, and when the number of the touches in the touch user input corresponds to a set number (Chatterjee; paragraph [0092]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific number of touches.  When combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form raised push buttons 214-a of Chatterjee as illustrated in FIG. 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that includes user-programmable gestures to perform specific functions where the programmable gestures may include a specific number of touches, movements, Smith, are known as well.  The combination of the known teachings of Chatterjee and Smith would yield the predictable results of a touch screen display device that receives a user-programmable gesture input having a plurality of discreet simultaneous touches and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input.  In other words, it would have been obvious to incorporate the user programmable gestures of Smith into the device of Chatterjee as an input mapped to the generation of a specific user interface, such as that disclosed by FIG. 21 of Chatterjee.  Such a modification merely requires utilizing the well-known feature of user-programmable gestures inputs into the device of Chatterjee.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield the aforementioned predictable results.
Regarding claims 4 and 17, Chatterjee teaches: wherein the controller produces a region corresponding to a location set on a surface of the touch display or a location of touched respective coordinates to form a switch-type deformable manipulation part on the surface of the touch display (FIGS. 17, 21; paragraphs [0133] – [0135], [0141]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  As a specific example, a plurality of push buttons 214-a [switch-type] can be formed in response to a particular user input).
Chatterjee fails to explicitly disclose: the switch-type deformable manipulation part is formed when recognizing the first gesture pattern information.
Smith teaches that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: the switch-type deformable manipulation part is formed when recognizing the first gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form raised push buttons 214-a of Chatterjee as illustrated in FIG. 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 3 and 16.
Regarding claim 5, Chatterjee teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 21; paragraph [0141]; when a user presses a top surface of three-dimensional push buttons 214-a, the computing system executes a corresponding function).
Regarding claims 9 and 20, Chatterjee fails to explicitly disclose: wherein the controller recognizes the gesture pattern information as third gesture pattern information, when there is a swiping user input, the touch coordinates of which include a portion or all of a set closed curve, and when a  length of the swiping user input corresponds to a set length.
Chatterjee discloses a touch input may result in different user interfaces being displayed in a 3-dimensional manner and that a particular user input to change shape of a touch surface can be based on touch location, acceleration, direction, size, number of touch points, etc. (paragraphs [0092], [0134], [0135]).
Additionally, Smith discloses that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: wherein the controller recognizes the gesture pattern information as third gesture pattern information, when there is a swiping user input, the touch coordinates of which include a portion or all of a set closed curve, and when a length of the swiping user input corresponds to a set length (Chatterjee; paragraph [0092]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a movable touch input, such as a drag or a slide input, is required in order to form scroll wheel 193 Chatterjee as illustrated in FIG. 19.  This programmed gesture may correspond to a circular dragging input [closed curve of a set length] where the circle formed by the input corresponds to scroll wheel 193 thereby forming a raised or lowered surrounding circle 193-a [and a raised or lowered center button 193-b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 3 and 16.
Regarding claims 10 and 21, Chatterjee teaches: wherein the controller produces a region corresponding to a location set on a surface of the touch display or corresponding to all or a portion of a closed curve including from initial touch coordinates to final touch coordinates to form a circular deformable manipulation part on the surface of the touch display (FIGS. 17, 19; paragraphs [0133] – [0135], [0139]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  As a specific example, raised/lowered surrounding circle 193-a and raised/lowered three-dimensional center button 193-b can be formed in response to a particular user input).
Chatterjee fails to explicitly disclose: the circular deformable manipulation part is formed when recognizing the third gesture pattern information.
However, Smith teaches that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: the circular deformable manipulation part is formed when recognizing the third gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form the raised/lowered surrounding circle 193-a and the raised/lowered three-dimensional center button 193-b of Chatterjee as illustrated in FIG. 19).
Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 3 and 16.
Regarding claim 11, Chatterjee teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 19; paragraph [0139]; when a user presses a top surface of scroll wheel, either raised/lowered surrounding circle 193-a or raised/lowered three-dimensional center button 193-b, the computing system executes a corresponding function).

6.	Claims 6 – 8 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, as applied to claims 1 and 14 above, in view of Smith as evidenced by Quinn et al. (U.S. Pub. 2020/0142582).
Regarding claims 6 and 18, Chatterjee fails to explicitly disclose: wherein the controller recognizes the gesture pattern information as second gesture pattern information, when there is a user input, the touch coordinates of which are continuous, and when a length of the user input corresponds to a set length.
However, Chatterjee discloses a touch input may result in different user interfaces being displayed in a 3-dimensional manner and that a particular user input to change shape of a touch surface can be based on touch location, acceleration, direction, size, number of touch points, etc. (paragraphs [0092], [0134], [0135]).
Smith discloses that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: wherein the controller recognizes the gesture pattern information as second gesture pattern information, when there is a user input, the touch coordinates of which are continuous, and when a length of the user input corresponds to a set length (Chatterjee; paragraph [0092]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a user input of a specific length is required in order to form three-dimensional user input options such as the scroll wheel 193 [FIG. 19], the push buttons 214-a [FIG. 21], or other examples of Chatterjee).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 3 and 16.
Neither Chatterjee nor Smith explicitly disclose that the user input is a scroll user input.
However, the Examiner finds that the disclosure of a scroll bar user interface element was well-known in the art before the effective filing date of Applicant’s claimed invention.  Please see paragraph [0001] of Quinn.
Chatterjee, Smith, and Quinn to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that includes user-programmable gestures to perform specific functions where the programmable gestures may include a specific number of touches, movements, locations, time, etc., as taught by Smith, are known as well.  Moreover, the teachings of a user interface object of a scroll bar, as disclosed by Quinn, are also known.  The combination of the known teachings of Chatterjee, Smith, and Quinn would yield the predictable results of a touch screen display device that receives a user-programmable gesture input having a specific unidirectional length and deforms of a surface thereof to display a scroll bar user interface object for subsequent input.  In other words, it would have been obvious to incorporate the user programmable gestures of Smith into the device of Chatterjee as an input mapped to the generation of a specific user interface.  It would have been obvious to utilize the well-known user interface object of a scroll bar, as disclosed by Quinn, in the combined device of Chatterjee and Smith.  Such a modification merely requires utilizing the well-known feature of user-programmable gestures inputs of Smith into the device of Chatterjee to generate the well-known user interface object of a scroll bar, as disclosed by Quinn.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Chatterjee, Smith, and Quinn to yield the aforementioned predictable results.
Regarding claims 7 and 19, the Chatterjee teaches: wherein the controller produces a region corresponding to a location set on a surface of the touch display or corresponding to a straight line where initial touch coordinates are a start point and where final touch coordinates are an end point to form a rod-type deformable manipulation part on the surface of the touch display (FIGS. 17,; paragraphs [0133] – [0135]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes).
Chatterjee fails to explicitly disclose: the rod-type deformable manipulation part is formed when recognizing the second gesture pattern information.
However, Smith teaches that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
Additionally, Quinn discloses that a scroll bar user interface element was well-known in the art before the effective filing date of Applicant’s claimed invention (paragraph [0001]).
The combination of Chatterjee, Smith, and Quinn teaches: the rod-type deformable manipulation part is formed when recognizing the second gesture pattern information (When Chatterjee, Smith, and Quinn are combined, a user could program a gesture such that a gesture having a specific unidirectional length is required in order to form a three-dimensional scroll bar [rod-type] for subsequent user input).
Chatterjee, Smith, and Quinn to yield predictable results for at least the reasons set forth above with regard to claims 6 and 18.
Regarding claim 8, the combination of Chatterjee, Smith, and Quinn teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 21; paragraph [0141]; when a user presses a top surface of three-dimensional push buttons 214-a, the computing system executes a corresponding function.  This would apply to the protrude scroll bar taught by the combination set forth above with regard to claims 6 and 18).

7.	Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, as applied to claims 1 and 14 above, in view of de Vries et al. (U.S. Pub. 2020/0379593).
Regarding claims 13 and 23, Chatterjee fails to explicitly disclose: wherein the controller releases the formed deformable manipulation part to return to an original state, when there is no user input on the touch display during a set time.
However, de Vries teaches: wherein the controller releases the formed deformable manipulation part to return to an original state, when there is no user input on the touch display during a set time (FIG. 6A; paragraph [0319]; when a first touch is detected in step 6002, a first control is displayed in step 6004.  If a subsequent press is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and de Vries to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that receives a first input, displays a particular user interface control, and ceases to display the particular user interface control is a second input is not detected within a threshold time, as taught by de Vries, are known as well.  The combination of the known teachings of Chatterjee and de Vries would yield the predictable results of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, where the surface thereof returns to its original state if the subsequent input is not detected within a threshold time.  In other words, it would have been obvious to incorporate the time threshold for ceasing to display an object corresponding to a touch input, as taught by de Vries, into the device of Chatterjee.  Such a modification merely provides a simple well-known method of exiting out of a particular user interface of Chatterjee.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and de Vries to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.